Citation Nr: 0940766	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-36 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for fractured nasal 
bone.

2.  Entitlement to a 10 percent evaluation for the period 
from February 9, 1967, to October 25, 1995, based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2008, the Board remanded the current appellate claims 
for additional development.  In pertinent part, the Veteran 
was to be accorded a new VA examination to evaluate his 
service-connected fractured nasal bone, and for a Statement 
of the Case (SOC) to be promulgated on the 38 C.F.R. § 3.324 
claim.  The Veteran was subsequently accorded new VA 
examinations in August and October 2008 regarding the 
fractured nasal bone.  In addition, an SOC was promulgated on 
the 38 C.F.R. § 3.324 claim in August 2008, with the Veteran 
perfecting his appeal as to that issue by filing a timely 
Substantive Appeal later that month.  Accordingly, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that it is cognizant 
of the recent holding of the United States Court of Appeals 
for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 
447 (2009) that a claim of entitlement to a total rating 
based upon individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the 
record.   The Board acknowledges that the Veteran has 
indicated he cannot work due to his service-connected 
disabilities, but has focused on the impairment due to his 
service-connected duodenal ulcer.  The Board denied an 
increased rating for the duodenal ulcer in June 2008, and 
nothing reflects the Veteran has appealed that decision to 
the Court.  As such, it appears the Veteran has raised a new 
claim of entitlement to TDIU based upon the duodenal ulcer, 
and that issue is referred to the RO for appropriate action.
FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The competent medical and other evidence of record does 
not reflect that the Veteran's service-connected fractured 
nasal bone is manifested by nasal septum deviation with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, or scars causing 
disfigurement of the face.

3.  Service connection was established for duodenal ulcer 
effective February 9, 1967, and for fractured nasal bone, 
effective August 11, 1975.  Initial noncompensable (zero 
percent) ratings were assigned for these disabilities, with a 
10 percent rating being assigned for the duodenal ulcer 
effective October 25, 1995.

4.  Nothing in the record reflects the Veteran's service-
connected disabilities were of such a character for the 
period from February 9, 1967, to October 25, 1995, as to 
clearly interfere with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service-connected fractured nasal bone are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.97 (Diagnostic 
Code 6502), 4.118 (Diagnostic Code 7800) (2009)

2.  The criteria for a 10 percent rating under 38 C.F.R. § 
3.324 for the period from February 9, 1967, to October 25, 
1995, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.324 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in March 
2005, which is clearly prior to the May 2005 rating decision 
that is the subject of this appeal.  He was also sent 
additional notification via letters dated in July and August 
2008, followed by readjudication of the appeal by an August 
2008 Supplemental SOC which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his fractured 
nasal bone claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and the Court's holding in Quartuccio, supra.  
Moreover, the August 2008 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that none of the aforementioned 
notification letters specifically informed the Veteran of the 
criteria for a 10 percent rating under 38 C.F.R. § 3.324, 
although this information was included in the August 2008 SOC 
on this issue.  Nevertheless, the Board notes that the 
Veteran has actively participated in the processing of his 
case, and the statements submitted in support of his claims 
have indicated familiarity with the requirements for the 
benefits sought on appeal for both of the current appellate 
claims.  For example, in a July 2009 statement, the Veteran's 
accredited representative noted both of these issues and 
presented arguments in support thereof with reference to 
relevant statutory and regulatory provisions.  See Mayfield 
v. Nicholson (Mayfield I), 19 Vet. App. 103 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, and nothing 
indicates he has identified the existence of any other 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded a VA medical examination regarding 
this case in August and October 2008 which included detailed 
findings regarding the criteria necessary for a compensable 
rating under the potentially applicable Diagnostic Codes.  
The Veteran has not identified any inaccuracies with respect 
to the findings of these examinations, or any other prejudice 
therein.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  With 
respect to the 38 C.F.R. § 3.324 claim, the Board notes that 
the focus of this appeal is on the impact of the service-
connected disabilities during the period from February 1967 
to October 1995.  As such, no examination is warranted 
because the results would not provide any details as to the 
severity of the pertinent disabilities during this period.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Fractured Nasal Bone

The Veteran's service-connected fractured nasal bone is 
evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502.  
Under this code, a maximum rating of 10 percent is assigned 
for traumatic nasal septum deviation with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  The Board notes that where the 
schedule does not provide a zero percent rating, a zero 
percent shall be assigned if the requirements for a 
compensable rating are not met.  See 38 C.F.R. § 4.31.

In this case, the Board finds that the competent medical and 
other evidence of record does not reflect the Veteran's 
service-connected fractured nasal bone is not manifested by 
nasal septum deviation with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  For example, a prior examination of November 2001 
found the Veteran's nasal septum to be straight, with no 
depression or deviation of the nasal bones.  In addition, 
there were no polyps, cysts or growths in the nose, and it 
was noted that CT scan showed no nasal septal deviation, 
deviation of the nasal bones or any evidence of chronic 
sinusitis.  Similarly, the more recent August 2008 VA 
examination found the nasal dorsum to be straight, the nasal 
septum reasonably straight, the nasal airway was good on both 
sides.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a 
compensable rating under Diagnostic Code 6502 for his 
service-connected fractured nasal bone.

The record reflects the RO has also considered whether to 
evaluate the Veteran's service-connected fractured nasal bone 
based upon residual scarring.  Under the VA rating schedule, 
scars are evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  Under this Code, a 10 percent 
evaluation is assigned if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118.

Diagnostic Codes 7801 and 7802 provide criteria to evaluate 
scars other than of the head, face, or neck.  However, as the 
service-connected disability consists of fractured nasal bone 
residuals, it clearly involves the head and face.  
Consequently, these Codes are not for application in the 
instant case.

Diagnostic Code 7803 provides for a 10 percent rating for a 
superficial, unstable scar.  Notes following this Code state 
that an unstable scar is one where, for any reason, there is 
loss of covering of skin over the scar; and that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.  A Note following this Code states that a superficial 
scar is one not associated with underlying soft tissue 
damage.

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.

In this case, the Board finds that the Veteran's service-
connected fractured nasal bone has resulted in disfigurement 
of the head or face, nor any other residual scarring.  The 
October 2008 VA examiner found that there was no visible 
scar, no tenderness on palpation, no adherence to underlying 
tissue, no limitation of motion or loss of function, no 
underlying soft tissue damage, no skin ulceration or 
breakdown over scar, no underlying tissue loss, no depression 
of scar, no depression of scar, and no disfigurement of the 
head, face, or neck.  Moreover, it was stated that the scar 
was same color as normal skin, and that the texture of the 
scarred area was normal.  As such, no compensable rating is 
warranted based upon residual scarring.

The Board acknowledges that the Veteran has contended he does 
have disfigurement due to the fractured nasal bone, but that 
it is internal not external.  However, such contentions of 
internal disfigurement go to the criteria under Diagnostic 
Code 6502 for which the Board has already determined that a 
compensable rating is not warranted in this case.


II.  38 C.F.R. § 3.324

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  38 C.F.R. § 
3.324.

Service connection was established for duodenal ulcer 
effective February 9, 1967, and for fractured nasal bone, 
effective August 11, 1975.  Initial noncompensable (zero 
percent) ratings were assigned for these disabilities, with a 
10 percent rating being assigned for the duodenal ulcer 
effective October 25, 1995.  As a compensable rating was 
assigned for the Veteran's service-connected duodenal ulcer, 
effective October 25, 1995, consideration of a 10 percent 
rating under 38 C.F.R. § 3.324 is precluded as a matter of 
law.

For the period from February 9, 1967, to October 25, 1995, 
nothing in the evidence of record reflects the Veteran's 
service-connected disabilities were of such a character as to 
clearly interfere with normal employability.  In fact, the 
record indicates little or no impairment due to the service-
connected disabilities during this period.  For example, a 
March 1967 VA medical examination concluded that the duodenal 
ulcer was healed.  No treatment for the duodenal ulcer is 
otherwise indicated by the evidence of record for this 
period.  Although the record reflects that the Veteran did 
complain of breathing problems due to his fractured nasal 
bone, and treatment records include findings of sinus 
problems, service connection was denied for sinus problems, 
sinusitis, rhinitis, and bronchitis by a February 2001 rating 
decision.  Therefore, such symptomatology cannot be 
considered as due to a service-connected disability.  
Moreover, the evidence indicates the Veteran primarily sought 
treatment for nonservice-connected disabilities during this 
period.

In view of the foregoing, the Board finds that there is 
nothing of record which would support the assignment of a 10 
percent rating under 38 C.F.R. § 3.324.  Accordingly, the 
benefit sought on appeal with respect to this claim must be 
denied.






ORDER

Entitlement to a compensable rating for fractured nasal bone 
is denied.

Entitlement to a 10 percent evaluation for the period from 
February 9, 1967, to October 25, 1995, based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


